DETAILED ACTION
Specification
The amendments to the specification is acceptable (p. 2 of Applicant’s reply filed on July 15, 2022).

Response to Arguments
Applicant’s claim amendments and arguments in the reply filed on July 15, 2022 have been fully considered and are persuasive to the currently pending claims with respect to: 
		(i) the objections to the drawings,
 		(ii) the objections to the claims, and
		(iii) previous 35 U.S.C. 112, first and second paragraph rejections
which are hereby withdrawn by the Examiner.  

Applicant asserts that GOODYEAR’s device uses a mechanical engagement between the spiral-shaped rotor vein/worm-screw and the multiple slots of the shutter disc arranged around the circumference of the shutter disc to drive the shutter disc in coordination with the rotor.  As such, there is no need for GOODYEAR for a separate transmission assembly including the toothed gear to maintain timing of the rotatable shutter disc in synchrony with the rotor (bottom of p. 8 to the top of p. 9 of Applicant’s reply).  Applicant’s assertion has been fully considered and is persuasive.  Thus, the former rejection of independent Claim 1 based on GOODYEAR (CH276236A) and LINDSEY (WO2010/023487A2) under 35 U.S.C. 103 has been withdrawn. 

Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	 Authorization for this Examiner's amendment was given by Applicant’s representative Peter Davis (Reg. No. #36,119) in a phone interview conducted on Friday July 25, 2022. 

Applicant has further agreed to amend the claims that enhances the clarity of Applicant’s claims and provides correct punctuation as follows:   

--  1. (Currently Amended) A rotary piston and cylinder device comprising: 
		a rotor, having a rotor surface, 
		a stator, 
		a rotatable shutter disc, the rotatable shutter disc provided with a slot, 
		a piston which extends from the [[
		the rotor surface and the stator together defining an annular chamber, and the piston arranged to rotate through the annular chamber, 
		and the rotor surface faces away from, or outwardly of, an [[
		and the rotor surface is of a curved flared profile when viewed in axial cross-section, 
		and said curved flared profile extends between a first rotor surface end region and a second rotor surface end region, and the first rotor surface end region being spaced along the axis of rotation of the rotor with respect to the second rotor surface end region, and one of the rotor surface end regions having a greater radial extent than the other rotor surface end region, 
		and the rotary piston and cylinder device further comprising a transmission assembly [[the transmission assembly configured to maintain timing of the rotatable shutter disc in synchrony with the rotor.  – 

--  7. (Currently Amended) A rotary piston and cylinder device as claimed in claim 6 [[

--  8. (Currently Amended) A rotary piston and cylinder device as claimed in claim 6 [[

--  10. (Currently Amended) A rotary piston and cylinder device as claimed in claim 9 [[

--  13. (Currently Amended) A rotary piston and cylinder device as claimed in claim 1, wherein the rotatable shutter disc is provided with exactly one slot. [[

	This application is now in condition for allowance.

Allowable Subject Matter
Claims 1, 6-10, and 13 are pending and allowed.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			Independent Claim 1 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicant’s rotary piston and cylinder device as claimed including   
				“and the rotor surface is of a curved flared profile when viewed in axial cross-section, and said curved flared profile extends between a first rotor surface end region and a second rotor surface end region, and the first rotor surface end region being spaced along the axis of rotation of the rotor with respect to the second rotor surface end region, and one of the rotor surface end regions having a greater radial extent than the other end region, and the rotary piston and cylinder device further comprising a transmission assembly which comprises having a toothed gear, configured to maintain timing of the rotatable shutter disc in synchrony with the rotor” is not shown or rendered over the prior art of record.  Claims 6-10 and 13 are further indicated as allowable subject matter by virtue of being dependent on independent Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746	
Monday July 25, 2022
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746